ORDER
PER CURIAM.
Plaintiffs, Georgia Polys and her daughter Christine Gianformaggio, appeal the denial of their joint motion for new trial on damages based on the verdict being against the weight of the evidence and inadequate. We affirm. We find no error of law or abuse of discretion, and further find that the evidence in support of the jury verdict is not insufficient. Because an extended opinion would have no precedential value, we affirm by written order. Rule 84.16(b). The parties have been furnished with a memorandum for their use only.